Citation Nr: 0420966	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of fractured nose, status post 
septoplasty, turbinectomy, and frontal sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
September 1992.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a July 1993 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

In May 1998, the Board remanded the issues listed on the 
first page of this document for additional development.  
Subsequently, a February 2004 rating action continued to deny 
the veteran's claims with respect to these issues.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder is being addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
initial disability evaluation for residuals of fractured 
nose, status post septoplasty, turbinectomy, and frontal 
sinusitis.

2.  The veteran's service connected residuals of fractured 
nose, status post septoplasty, turbinectomy, and frontal 
sinusitis, have been manifested since October 1992 by a 
deviated septum and narrowed nasal passage.  There is no 
showing of severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence; the objective 
evidence since October 7, 1996, has not demonstrated three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fractured nose, status post septoplasty, 
turbinectomy, and frontal sinusitis, since October 1, 1992, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6512 (1996 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Court of Appeals for Veterans Claims (Court) recently 
discussed the timing and content requirements of a VCAA 
notice, as required by 38 U.S.C. § 5103(a).  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I).  The 
Secretary subsequently filed a motion for reconsideration of 
this decision.  On June 24, 2004, the Court granted the 
Secretary's motion for reconsideration, withdrew its opinion 
in Pelegrini I and issued a subsequent opinion.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  The Court held the following:

(1) that the revised notice requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003), VA's regulations 
implementing amended section 5103(a), 
apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's 
enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was 
issued before that date and (2) that the 
status and regulation provide that, 
before an initial unfavorable AOJ 
decision is issued on a claim, a service-
connection claimant must be given notice 
in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
II, No. 01-944, slip. op. at 2-3.   

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini II.  Notwithstanding, the Court stated in Pelegrini 
II that "we do not hold that this case, or any similarly 
situated case in which pre-AOJ adjudication notice was not 
provided, must be returned to the AOJ for the adjudication to 
start all over again as though no AOJ action had ever 
occurred, i.e. there is no nullification or voiding 
requirement either explicit or implicit in this opinion."  
Id. at 10.  The Court specifically recognized that in cases 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Notwithstanding, the Court indicated that the 
appellant has a right to VCAA content-complying notice and 
subsequent VA process.  Id. at 10-11.  As discussed below, 
the Board finds that the veteran received appropriate notice 
and subsequent process.

The veteran was notified in the November 1994 statement of 
the case (SOC) and the February 2004 supplemental statement 
of the case (SSOC) of the old and new criteria for an 
increased evaluation for her service connected fractured 
nose/sinusitis disability.  The veteran has been adequately 
informed as to the type of evidence that would help 
substantiate her claim.  In an August 2003 letter, the Board 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate her claim for 
an increased evaluation, and informed her that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini I regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini I, for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini II, 
to decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in May 1993 and 
January 2003.  VA records have been requested, however the VA 
facilities contacted indicated that no relevant treatment 
records existed.  The veteran has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

During service in 1990 the veteran suffered a nondisplaced 
fracture of the right nasal bone.  In October 1991, she 
underwent a septorhinoplasty with a posterior inferior 
turbinectomy.  In January 1992, she underwent a septoplasty 
with revision rhinoplasty.

Service connection for fractured nose, status post 
septoplasty, turbinectomy, and frontal sinusitis, was granted 
in July 1993, and a 10 percent evaluation was assigned from 
October 1, 1992.  The veteran disagreed with the initial 
evaluation.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The diagnostic codes addressing the rating of service-
connected disabilities of the respiratory system were amended 
effective October 1996, while the present appeal was pending.  
The veteran is evaluated at the maximum 10 percent evaluation 
under both the old and new versions of Diagnostic Code 6502, 
which pertains to obstruction of the nasal passages due to 
traumatic deviation of the septum.  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6502 (1996 & 2003).

Her disability has also been evaluated under the code 
pertaining to frontal sinusitis.  Under the "old" rating 
criteria, a 10 percent rating was warranted for moderate 
sinusitis, with discharge or crusting or scabbing and 
infrequent headaches; a 30 percent rating would be warranted 
for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence; and a 50 percent 
rating would be warranted for post-operative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6512 (1996).

Under the "new" rating criteria, a 10 percent rating is 
warranted when there is evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; a 30 
percent rating would be warranted when there is evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; and 50 percent maximum rating 
would be warranted following radical surgery with chronic 
osteomyelitis, or with near constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Part 4, Diagnostic Code 6512 (2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria are not applicable prior 
to October 7, 1996, the effective date of the revision.

A VA general medical examination was conducted in April 1993.  
The veteran complained that she could hardly breathe through 
the left nostril.  She also reported recurrent sinusitis.  
Examination revealed a narrow airway at the left nostril 
compared with the right.  There was septal deviation to the 
left.  The diagnoses were history of nasal fracture, status 
post turbinectomy and septoplasty; and history of multiple 
environmental allergies.

A May 1993 neurology examination noted no tenderness over the 
sinuses.  Air entry was described as equal.
On a May 2002 treatment note, the veteran reported that she 
experienced severe allergies for which she used over the 
counter antihistamines at times.  She also reported that she 
got chronic sinusitis.  On examination, the nose was clear 
without lesions.  The examiner noted some congestion.  There 
was some slight postnasal drip and signs of irritation.  The 
assessment was allergies.

A VA examination was conducted in January 2003.  The veteran 
reported that she had been treated repeatedly with 
antibiotics for sinusitis.  She described discharge from the 
nose that has at times been clear and other times purulent.  
The veteran stated that she had on one occasion been 
hospitalized with a bad sinus infection and treated with 
intravenous antibiotics.  On examination, there were no 
significant external nose deformities.  The nasal mucosa was 
highly allergic.  The septum had a slight deviation to the 
right side, but the results of the septum operation were 
adequate.  The veteran had no dyspnea.  She had difficulty 
breathing through the right side of the nose at night and had 
been using nasal sprays on occasion.  A computer tomography 
report of the sinuses dated in August 2002 was reviewed by 
the examiner.  The examiner reported that this showed right 
frontal and right ethmoid sinusitis; left ethmoid sinusitis 
with opacification of concha bulosa of the left middle 
turbinate; minimal disease of the maxillary and sphenoid 
sinuses; nasal septal deviation to the right; and partial 
obstruction, right osteomeal complex.  The examiner 
concluded, based on this report, that the veteran's major 
problem was allergy.  The nasal deviation was caused by the 
prior trauma but was not significant.

Reviewing this evidence under the "old" rating criteria, the 
Board notes that the assigned 10 percent rating was warranted 
for moderate sinusitis, with discharge or crusting or 
scabbing and infrequent headaches.  The only objective 
pathology noted was a deviated septum and narrowed airway, 
which provide the basis for the maximum 10 percent evaluation 
under Code 6502.   The evidence does not demonstrate that the 
veteran met the criteria for the next higher, 30 percent, 
rating for sinusitis, which required a showing of severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6512 (1996).

In reviewing the recent medical evidence of record under the 
new rating criteria, the Board finds that it is not shown 
that the symptoms and objective findings in this case are 
productive of three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent 
discharge.  The veteran's report of one hospitalization and 
pain and purulent discharge several times per year from 
sinusitis is already contemplated under the 10 percent rating 
that is currently in effect.  Significantly, the most recent 
VA examiner described her most significant problem as non-
service connected allergies.

In view of the above, the Board concludes that the schedular 
criteria for an initial rating in excess of 10 percent for 
residuals of fractured nose, status post septoplasty, 
turbinectomy, and frontal sinusitis, are not met.  The Board 
has also considered the potential for staged ratings, as 
discussed in the Fenderson case, but staged ratings are 
clearly not warranted in the present case insofar as there is 
no competent evidence of record that would warrant a rating 
exceeding 10 percent at any point in time since October 1, 
1992.


ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of fractured nose, status post septoplasty, 
turbinectomy, and frontal sinusitis, is denied.


REMAND

The Board's May 1998 decision denied the veteran's claims for 
service connection for post-traumatic stress disorder and a 
personality disorder.  The issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder was remanded for the RO to 
obtain any postservice treatment records of the veteran that 
may be available.  No treatment records for psychiatric 
complaints have been identified by the veteran.

During service, the veteran was seen in June 1992 with 
complaints of irrational fears of sudden onset following her 
return from the Persian Gulf War.  The assessment was rule-
out post-traumatic stress disorder and rule-out simple 
phobia.  In July 1992, the veteran was seen for follow-up.  
The treating psychologist discussed with her the changes in 
her life related to her imminent discharge from active duty.  
The assessment was life circumstance problem.  A January 1993 
medical history prepared in conjunction with the veteran's 
entry in the Reserves noted "excessive worry and frequent 
trouble sleeping 1991, due to post-traumatic stress after 
returning from Saudi, treated by psychologist 2-3 wks no 
treatment since separation, feels like she needs to be back 
in therapy."

A fee basis examination conducted in April 1993 for 
evaluation of the veteran's initial claim diagnosed 
generalized anxiety disorder, and paranoid personality 
disorder (principal diagnosis).  The examiner did not have 
access to the claims folder or the service medical records.

Thus, the record as it now stands shows pscyhataric 
complaints in service and a post-service diagnosis of 
generalized anxiety disorder made in 1993.  It is not clear 
if the veteran currently has a psychiatric disorder other 
than post-traumatic stress disorder and, if she does, whether 
it is related to the inservice complaints.  In this 
situation, the veteran is entitled to a medical nexus opinion 
pursuant to the Secretary's duty to assist where there is 
competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (veteran had a current diagnosis of tinnitus 
and had testified that he experienced ringing in his ears in 
service and has experienced such ringing ever since service).  
In this case, the veteran is entitled to a VA psychiatric 
examination to determine the nature of any current 
psychiatric pathology and its relationship to the inservice 
findings.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether she currently has an acquired 
psychiatric disorder other than post-
traumatic stress disorder, and if so, 
the etiology of that condition.  The 
claims folder, and a copy of this 
REMAND, must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to review the veteran's service medical 
records and post service medical records 
as summarized above, and in conjunction 
with a clinical examination of the 
veteran, determine whether the veteran 
has an acquired psychiatric disorder 
other than post-traumatic stress 
disorder, and if so, whether it is more 
likely, less likely or as likely as not 
that present disability had its onset in 
service or is otherwise related to her 
period of active duty.  All necessary 
testing should be accomplished, and a 
complete rationale for all opinions 
expressed should be included.

2.  Following the above, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond thereto.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



